UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6441


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANDREW LEE THOMPSON, II, a/k/a Slim,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:17-cr-00168-CMH-1)


Submitted: June 14, 2021                                          Decided: June 24, 2021


Before MOTZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrew Lee Thompson, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Andrew Lee Thompson, II, appeals the district court’s order denying his motion for

an extension of time to file a motion under 28 U.S.C. § 2255. Although the district court

denied relief on the merits, we are obliged to consider, sua sponte, “not only [our] own

subject matter jurisdiction but also the jurisdiction of the lower courts in a cause under

review.” Feldman v. Law Enf’t Assocs. Corp., 752 F.3d 339, 346 (4th Cir. 2014) (internal

quotation marks omitted). Because Thompson has not filed a § 2255 motion and his

motion for an extension of time did not raise any potential grounds for § 2255 relief, the

district court lacked jurisdiction to consider the motion. See Green v. United States, 260

F.3d 78, 82-83 (2d Cir. 2001); United States v. Leon, 203 F.3d 162, 163-64 (2d Cir. 2000)

(per curiam); accord United States v. Asakevich, 810 F.3d 418, 419-24 (6th Cir. 2016).

Accordingly, we affirm the district court’s denial of Thompson’s motion. * See United

States v. Riley, 856 F.3d 326, 328 (4th Cir. 2017) (“[W]e may affirm on any grounds

apparent from the record.” (internal quotation marks omitted)). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




      *
        Because we affirm the denial of relief on jurisdictional grounds, we express no
opinion as to the merits of Thompson’s arguments regarding timeliness. “If or when
[Thompson] actually files a § 2255 [motion], the [d]istrict [c]ourt and this court may
consider his argument that such a [motion] should be considered timely.” Leon, 203 F.3d
at 164.

                                            2